DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/6/2021 have been entered.  In the amendment, claims 7 and 16 have been amended.  Claim 24 has been cancelled. 
The objection to claim 14 has been rendered moot by the cancellation of that claim. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 6-9, filed 12/6/2021, with respect to the rejections of claims 1-23, 25, and 26 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-23, 25, and 26 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-23, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for determining seismic sensor depths below an air/surface interface, comprising: accepting as input to a computer 
Independent claim 14 recites a method for seismic surveying, comprising: towing a seismic energy source and a plurality of spaced apart seismic sensors in a body of water; actuating the seismic energy source and detecting seismic signals at each of the plurality of seismic sensors; communicating the detected seismic signals as input to a computer; defining a depth increment and a range of sensor depths for correlation of the detected seismic signals from each of the plurality of seismic sensors; in the computer, extrapolating the detected seismic signals to each depth increment in the range; and in the computer, determining a depth of each of the plurality of seismic sensors by correlating the detected seismic signals with depth-extrapolated detected seismic signals. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 14, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Sollner et al. (US 2013/0322208), teaches 
a method for determining seismic sensor depths below an air/surface interface, comprising: accepting as input to a computer measurements of seismic signals made by a plurality of seismic sensors disposed at selected depths below the air/surface interface, the seismic signals resulting from actuation of a seismic energy source disposed at a selected depth with reference to the air-surface interface; defining a range of sensor depths for correlation of signals from each of the plurality of seismic sensors 
and 
a method for seismic surveying, comprising: towing a seismic energy source and a plurality of spaced apart seismic sensors in a body of water; actuating the seismic energy source and detecting seismic signals at each of the plurality of seismic sensors; communicating the detected seismic signals as input to a computer; defining a range of sensor depths for correlation of the detected seismic signals from each of the plurality of seismic sensors. 
Another prior art reference, Pan (US 2013/0028049), teaches defining a depth increment and a range of sensor depths for correlation of signals from each of the plurality of seismic sensors and extrapolating the input seismic measurements to each depth increment in the range. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 14. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645